ORDER

PER CURIAM.
Eronne Gardner (“Claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying her employment benefits. In her two points on appeal, Claimant contends that the Commission erred in finding that she voluntarily quit her employment.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).